                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    UNITED STATES OF AMERICA,                          CASE NO. CR17-0203-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    ALEXANDRA SHELBURNE, et al.,

13                          Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to continue the
18   pretrial motions deadline as to Defendants Darryl Kilgore and Elizabeth Evans (Dkt. No. 236).
19   Having thoroughly considered the motion and the relevant record, the Court hereby GRANTS
20   the motion and ORDERS that any pretrial motions shall be filed no later September 26, 2019.
21          DATED this 3rd day of September 2019.
22                                                        William M. McCool
                                                          Clerk of Court
23

24                                                        s/Tomas Hernandez
                                                          Deputy Clerk
25

26


     MINUTE ORDER
     CR17-0203-JCC
     PAGE - 1
